 



Exhibit 10.7
WORLD AIR HOLDINGS, INC.
RESTRICTED STOCK AWARD
     This RESTRICTED STOCK AWARD (the “Award”) is made and entered into as of
the ___ day of                     , 200___ by and between World Air Holdings,
Inc. (the “Company”), a Delaware corporation, and                      (the
“Employee”).
     Upon and subject to the Additional Terms and Conditions attached hereto and
incorporated herein by reference as part of this Award, the Company hereby
awards as of the Grant Date to the Employee the Restricted Shares described
below pursuant to the World Air Holdings, Inc. Amended and Restated 1995 Stock
Incentive Plan (the “Plan”) in consideration of the Employee’s services to the
Company (the “Restricted Stock Award”).

  A.   Grant Date:                     .     B.   Restricted Shares:
                     shares of the Company’s common stock (“Common Stock”),
$.001 par value per share.     C.   Vesting Schedule: The Restricted Shares
shall vest according to the Vesting Schedule attached hereto as Schedule 1 (the
“Vesting Schedule”). The Restricted Shares which have become vested pursuant to
the Vesting Schedule are herein referred to as the “Vested Shares.” Except as
provided on Schedule 1, any and all unvested Restricted Shares determined as of
the Employee’s termination of employment with the Company and its affiliates
will be forfeited and returned to the Company.

     IN WITNESS WHEREOF, the Company and Employee have signed this Award as of
the Grant Date set forth above.

                  World Air Holdings, Inc.    
 
           
 
  By:        
 
 
 
   
 
  Title:        
 
           
 
                            Employee    

 



--------------------------------------------------------------------------------



 



ADDITIONAL TERMS AND CONDITIONS OF
WORLD AIR HOLDINGS, INC.
RESTRICTED STOCK AWARD
     1. Condition to Delivery of Restricted Shares.
     (a) Employee must deliver to the Company, within two (2) business days
after the date (the “Vesting Date”) on which any Restricted Shares become Vested
Shares, either cash or a certified check payable to the Company in the amount of
all tax withholding obligations (whether federal, state or local) imposed on the
Company by reason of the vesting of the Restricted Shares; provided, however, in
the event the Employee makes an earlier election pursuant to Internal Revenue
Code Section 83(b) as to all or any portion of the Restricted Shares, the
Employee must deliver to the Company, within thirty (30) days of making the
election, either cash or a certified check payable to the Company in the amount
of all of the tax withholding obligations (whether federal, state or local)
imposed on the Company by reason of the Employee making the election pursuant to
Section 83(b).
     (b) Unless and until the Employee provides for the payment of the tax
withholding obligations in accordance with the provisions of this Section 1, the
Company shall have no obligation to deliver any of the Vested Shares and may
take any other actions necessary to satisfy such obligations, including
withholding of appropriate sums from other amounts payable to the Employee.
Provided that the Employee is not a “director” or “executive officer”, within
the meaning of Section 13(k) of the Securities Exchange Act of 1934 (Section 402
of the Sarbanes-Oxley Act of 2002), at the time tax withholding obligations
become due, at the request of the Employee, the Committee may make, or authorize
the making of, such arrangements with the Employee and a broker, dealer or other
“creditor” (as defined by Regulation T issued by the Board of Governors of the
Federal Reserve System) acting on behalf of the Employee for the receipt from
such broker, dealer or other “creditor” of cash by the Company in an amount
necessary to satisfy the Employee’s tax withholding obligations in exchange for
delivery of a number of Vested Shares directly to the broker, dealer or other
“creditor” having a value equal to the cash delivered.
     2. Issuance of Restricted Shares.
     (a) The Company shall issue the Restricted Shares as of the Grant Date in
either manner described below, as determined by the Committee in its sole
discretion:
     (i) by the issuance of share certificate(s) evidencing Restricted Shares to
the Secretary of the Company or such other agent of the Company as may be
designated by the Committee (the “Share Custodian”); or
     (ii) by documenting the issuance in uncertificated or book entry form on
the Company’s stock records.

2



--------------------------------------------------------------------------------



 



Evidence of the Restricted Shares either in the form of share certificate(s) or
book entry, as the case may be, shall be held by the Company or Share Custodian,
as applicable, until the Restricted Shares become Vested Shares in accordance
with the Vesting Schedule. The Employee shall complete an irrevocable stock
power in favor of the Share Custodian in substantially the form of Exhibit A
attached hereto to effect the provisions of this Section 2.
     (b) If the Employee is determined by the Committee to be an “affiliate” of
the Company, as such term is defined in Rule 144 (“Rule 144”) under the
Securities Act of 1933, as amended (the “Securities Act”), the Restricted Shares
(and the Vested Shares resulting therefrom) shall be evidenced only by physical
share certificates.
     (c) When the Restricted Shares become Vested Shares, the Company or the
Share Custodian, as the case may be, shall deliver the Vested Shares, by either
physical delivery of the share certificate(s) or book entry transfer, as
applicable, to a broker designated by the Company (the “Designated Broker”) for
the benefit of an account established in the name of the Employee, after, to the
extent applicable, payment by the Employee of the tax withholding obligations
pursuant to Section 1(a) and reduced by any Vested Shares delivered to a broker,
dealer or other “creditor” as contemplated by Section 1(b) above (such reduced
number of Vested Shares are referred to in this Section 2(c) as the “Net Vested
Shares”). If the number of Vested Shares includes a fraction of a share, neither
the Company nor the Share Custodian shall be required to deliver the fractional
share to the Employee, and the Company shall pay the Employee the amount
determined by the Company to be the estimated fair market value therefor. At any
time after receipt by the Designated Broker, the Employee may require that the
Designated Broker deliver the Net Vested Shares to the Employee pursuant to such
arrangements or agreements as may exist between the Designated Broker and the
Employee.
     (d) In the event that the Employee forfeits any of the Restricted Shares,
the Company shall cancel the issuance on its stock records and, if applicable,
the Share Custodian shall promptly deliver the share certificate(s) representing
the forfeited shares to the Company.
     (e) Employee hereby irrevocably appoints the Share Custodian, and any
successor thereto, as the true and lawful attorney-in-fact of Employee with full
power and authority to execute any stock transfer power or other instrument
necessary to transfer any Restricted Shares to the Company in accordance with
this Award, in the name, place, and stead of the Employee. The term of such
appointment shall commence on the Grant Date of this Award and shall continue
until the last of the Restricted Shares are delivered to the Employee as Vested
Shares or are returned to the Company as forfeited Restricted Shares, as
provided by the applicable terms of this Award.
     (f) Until the Restricted Shares become Vested Shares, the Employee shall be
entitled to all rights applicable to holders of shares of Common Stock
including, without

3



--------------------------------------------------------------------------------



 



limitation, the right to vote such shares and to receive dividends or other
distributions, except as provided by Section 3 below.
     (g) In the event the number of shares of Common Stock is increased or
reduced as a result of a subdivision or combination of shares of Common Stock or
the payment of a stock dividend or any other increase or decrease in the number
of shares of Common Stock or other transaction such as a merger, reorganization
or other change in the capital structure of the Company, the Employee agrees
that any certificate representing shares of Common Stock or other securities of
the Company issued as a result of any of the foregoing shall be delivered to the
Share Custodian or recorded in book entry form, as applicable, and shall be
subject to all of the provisions of this Award as if initially granted
hereunder.
     3. Dividends. The Employee shall be entitled to dividends or other
distributions paid or made on Restricted Shares but only as and when the
Restricted Shares to which the dividends or other distributions are attributable
become Vested Shares. Dividends paid on Restricted Shares will be held by the
Company and transferred to the Employee, without interest, on such date as the
Restricted Shares become Vested Shares. Dividends or other distributions paid on
Restricted Shares that are forfeited shall be retained by the Company.
     4. Restrictions on Transfer of Restricted Shares. The Employee shall not
have the right to make or permit to exist any transfer or hypothecation, whether
outright or as security, with or without consideration, voluntary or
involuntary, of all or any part of any right, title or interest in or to any
Restricted Shares. Any such disposition shall be deemed null and void. The
Employee may not sell, pledge or otherwise directly or indirectly transfer
(whether with or without consideration and whether voluntarily or involuntarily
or by operation of law) any interest in or any beneficial interest in any
Restricted Shares. Any sale, pledge or other transfer (or any attempt to effect
the same) of any Restricted Shares shall be void, and the Company shall not
record such transfer, assignment, pledge or other disposition on its books or
treat any purported transferee or pledgee of such Restricted Shares as the owner
or pledgee of such Restricted Shares for any purpose.
     5. Additional Restrictions on Transfer.
     (a) In addition to any legends required under applicable securities laws,
the certificates representing the Restricted Shares shall be endorsed with the
following legend:
transfer is restricted
The securities evidenced by this certificate are subject to restrictions on
transfer and forfeiture provisions which also apply to the transferee as set
forth in a restricted stock Award, dated                     , 200___, a copy of
which is available from the Company.

4



--------------------------------------------------------------------------------



 



     (b) Opinion of Counsel. No holder of Vested Shares may sell, transfer,
assign, pledge or otherwise dispose of (whether with or without consideration
and whether voluntarily or involuntarily or by operation of law) any interest in
or any beneficial interest in any Vested Shares, except (i) pursuant to an
effective registration statement under the Securities Act of 1933 (“Securities
Act”), or (ii) in a transaction that fully complies with Rule 144 thereunder,
without first delivering to the Company an opinion of counsel (reasonably
acceptable in form and substance to the Company) that neither registration nor
qualification under the Securities Act and applicable state securities laws is
required in connection with such transfer.
     6. Change in Capitalization.
     (a) The number and kind of Restricted Shares shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a subdivision or combination of shares or the payment of a
stock dividend in shares of Common Stock to holders of outstanding shares of
Common Stock or any other increase or decrease in the number of shares of Common
Stock outstanding effected without receipt of consideration by the Company. No
fractional shares shall be issued in making such adjustment. All adjustments
made by the Committee under this Section shall be final, binding, and
conclusive.
     (b) In the event of a merger, consolidation, extraordinary dividend
(including a spin-off), reorganization, recapitalization, sale of substantially
all of the Company’s assets, other change in the capital structure of the
Company, tender offer for shares of Common Stock or a Change of Control, an
appropriate adjustment shall be made as determined by the Committee in its
discretion with respect to the Restricted Shares such that other securities,
cash or other property may be substituted for the Common Stock held by Share
Custodian or recorded in book entry form pursuant to this Award.
     (c) The existence of the Plan and the Restricted Stock Award shall not
affect the right or power of the Company to make, effect or authorize any
adjustment, reclassification, reorganization or other change in its capital or
business structure, any merger or consolidation of the Company, any issue of
debt or equity securities having preferences or priorities as to the Common
Stock or the rights thereof, the dissolution or liquidation of the Company, any
sale or transfer of all or part of its business or assets, or any other
corporate act or proceeding.
     7. Governing Laws. This Award shall be construed, administered and enforced
according to the laws of the State of Georgia; provided, however, no Restricted
Shares shall be issued except, in the reasonable judgment of the Committee, in
compliance with exemptions under applicable state securities laws of the state
in which the Employee resides, and/or any other applicable securities laws.
     8. Successors. This Award shall be binding upon and inure to the benefit of
the heirs, legal representatives, successors, and permitted assigns of the
parties.

5



--------------------------------------------------------------------------------



 



     9. Notice. Except as otherwise specified herein, all notices and other
communications under this Award shall be in writing and shall be deemed to have
been given if personally delivered or if sent by registered or certified United
States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein. Notices
sent to the Company shall be addressed to the attention of the Secretary of the
Company.
     10. Severability. In the event that any one or more of the provisions or
portion thereof contained in this Award shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.
     11. Entire Agreement. Subject to the terms and conditions of the Plan, this
Award expresses the entire understanding and agreement of the parties with
respect to the subject matter. This Award may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.
     12. Headings and Capitalized Terms. Paragraph headings used herein are for
convenience of reference only and shall not be considered in construing this
Award. Capitalized terms used, but not defined, in this Award shall be given the
meaning ascribed to them in the Plan.
     13. Specific Performance. In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of this Award, the
party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.
     14. No Right to Continued Employment. Neither the establishment of the Plan
nor the Restricted Stock Award made pursuant to this Award shall be construed as
giving Employee the right to any continued service relationship with the Company
or any affiliate of the Company.

6



--------------------------------------------------------------------------------



 



EXHIBIT A
Irrevocable Stock Power
     FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto                                          a total of                     
shares of the Common Stock, par value $.001 per share, of World Air Holdings,
Inc. registered in the name of the undersigned on the stock transfer records of
World Air Holdings, Inc. and represented by Stock Certificate No.
                                         of World Air Holdings, Inc.; and the
undersigned does hereby irrevocably constitute and appoint
                                        , his attorney-in-fact, to transfer the
aforesaid shares on the books of World Air Holdings, Inc., with full power of
substitution; and the undersigned does hereby ratify and confirm all that said
attorney-in-fact lawfully shall do by virtue hereof.

             
Date:
           
 
         
 
                    (Print Name)
 
             
 
           
 
                    (Signature) IN THE PRESENCE OF:          
 
                     
 
  (Print Name)          
 
                     
 
  (Signature)        

Exhibit A – Page 1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
WORLD AIR HOLDINGS, INC.
RESTRICTED STOCK AWARD
Vesting Schedule

I.   The Restricted Shares shall become vested in accordance with the following
Vesting Schedule:

          Percentage of Restricted Shares Vesting Dates   which are Vested
Shares      

[To Be Completed]

II.   The Employee shall become vested in the stated percentage of Restricted
Shares as of the applicable Vesting Dates indicated in the above Vesting
Schedule. If and when the Employee experiences a termination of employment with
the Company and its affiliates (or of a successor of the Company immediately
following a transaction of the type described in clauses (A) or (B) of paragraph
IV(iii) of this Vesting Schedule), regardless of the reason, any remaining
Restricted Shares that have not become Vested Shares will be forfeited.   III.  
Notwithstanding the provisions of Sections I or II above, in the event of
(i) the Employee’s termination of employment with the Company and its affiliates
due to death or Disability; or (ii) the occurrence of any Change of Control
following the Grant Date but prior to the Employee’s termination of employment
with the Company and its affiliates (or of a successor of the Company
immediately following a transaction of the type described in clauses (A) or
(B) of paragraph IV(iii) of this Vesting Schedule), any previously unvested
Restricted Shares shall become immediately vested.   IV.   For purposes of this
Vesting Schedule, the term “Change of Control” shall mean the occurrence of any
one or more of the following events:

  (i)   any Person, other than the Company, is or becomes the Beneficial Owner
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), directly or indirectly, of securities of the Company
representing more than 50% of the combined voting power of the Company’s then
outstanding securities; or     (ii)   during any period of two (2) consecutive
years (not including any period prior to the Grant Date), individuals who at the
beginning of such period constitute the Board of Directors of the Company and
any new director (other than a director designated by a Person who has entered
into an agreement with the Company to

Schedule 1 – Page 1 of 2

 



--------------------------------------------------------------------------------



 



      effect a transaction described in paragraphs (i), (iii) or (iv) or this
Section IV) whose election by the Board of Directors of the Company or
nomination for election by the stockholders of the Company was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the Board of Directors of the Company (or of a
successor of the Company immediately following a transaction of the type
described in clauses (A) or (B) of paragraph IV(iii) of this Vesting Schedule);
or     (iii)   the shareholders of the Company approve a merger or consolidation
of the Company with any other corporation, other than (A) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
entity), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any of its
affiliates, at least 50% of the combined voting power of the voting securities
of the Company or of such surviving entity outstanding immediately after such
merger or consolidation, or (B) a merger or consolidation effected to implement
a recapitalization of the Company (or similar transaction) in which no Person
acquires more than 50% of the combined voting power of the Company’s then
outstanding securities; or     (iv)   the shareholders of the Company approve a
plan of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets.

For purposes of this Section IV, the term “Person” shall have the meaning given
in Section (3)(a)(9) of the Exchange Act, as modified and used in Section 13(d)
and 14(d) thereof; however, a Person shall not include (i) World Air Holdings,
Inc. or any of their subsidiaries or affiliates; (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of World Air
Holdings, Inc. or any of their subsidiaries; (iii) an underwriter temporarily
holding securities of the Company pursuant to an offering of such securities; or
(iv) a corporation owned, directly or indirectly, by the stockholders of World
Air Holdings, Inc. in substantially the same proportions as their ownership of
stock of World Air Holdings, Inc.
Schedule 1 – Page 2 of 2

 